USCA11 Case: 21-13978        Date Filed: 09/09/2022     Page: 1 of 5




                                                [DO NOT PUBLISH]

                              In the

         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________
                           No. 21-13978
                     Non-Argument Calendar
                     ____________________


JAY GOODLEY,
                                                  Plaintiff-Appellant,
versus
CHARLES M. GREENE,
individually and in his official capacity as
a Justice of the Seventeenth Judicial Circuit
Court of Broward County Florida,


                                                Defendant-Appellee.
USCA11 Case: 21-13978             Date Filed: 09/09/2022         Page: 2 of 5




2                          Opinion of the Court                      21-13978

                        ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
                 D.C. Docket No. 0:21-cv-61284-RAR
                        ____________________


Before ROSENBAUM, GRANT, and EDMONDSON, Circuit
Judges.
PER CURIAM:
       Plaintiff Jay Goodley, proceeding pro se, appeals the district
court’s dismissal of his pro se 42 U.S.C. § 1983 civil action against
Charles Greene, a judge of the Seventeenth Judicial Circuit Court
of Broward County, Florida. 1 The district court determined that
Plaintiff’s claim against Judge Greene was barred by absolute judi-
cial immunity. No reversible error has been shown; we affirm.
       This appeal arises out of a probate case in Florida state court
concerning the guardianship of Plaintiff’s mother: a case in which
Plaintiff was a litigant. Plaintiff alleges that Judge Greene was as-
signed initially to the case but recused himself in February 2018.
Despite the recusal, Judge Greene continued to participate


1 We read liberally briefs filed by pro se litigants. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008). We also construe liberally pro se pleadings. See
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
USCA11 Case: 21-13978              Date Filed: 09/09/2022         Page: 3 of 5




21-13978                   Opinion of the Court                                 3

intermittently in the probate case, including by performing these
acts: (1) holding a telephonic hearing on 6 March 2018; (2) holding
an in-person hearing on 25 April 2018; (3) entering orders in the
probate case on 8 March 2018, 26 February 2020, and on 27 Febru-
ary 2020; and (4) purportedly conferring about the probate case
with the presiding judge during an October 2018 hearing.
       In June 2021, Plaintiff filed this section 1983 complaint
against Judge Greene in his individual capacity. Plaintiff alleged
that Judge Greene violated Plaintiff’s rights under the Fourteenth
Amendment when Judge Greene participated in the probate case
in the clear absence of all jurisdiction. As a result, Plaintiff said he
suffered financial losses and pain and suffering. Plaintiff sought de-
claratory relief as well as compensatory and punitive damages.
       The district court granted Judge Greene’s motion to dismiss.
In pertinent part, the district court concluded that Plaintiff’s claim
was barred by absolute judicial immunity.2
      We review de novo a district court’s grant of a motion to
dismiss, accepting all properly alleged facts as true and drawing all
reasonable inferences in favor of the plaintiff. See Randall v. Scott,
610 F.3d 701, 705 (11th Cir. 2010). “We review de novo a district


2 The district court also concluded that Plaintiff lacked Article III standing.
Construing liberally Plaintiff’s complaint -- and viewing all factual allegations
and inferences in Plaintiff’s favor -- we cannot conclude as a matter of law that
Plaintiff failed to allege facts sufficient to show that he suffered an injury-in-
fact as a result of the alleged constitutional violation.
USCA11 Case: 21-13978         Date Filed: 09/09/2022    Page: 4 of 5




4                      Opinion of the Court                 21-13978

court’s grant of judicial immunity.” Smith v. Shook, 237 F.3d 1322,
1325 (11th Cir. 2000).
        “Judges are entitled to absolute immunity from damages for
those acts taken while they are acting in their judicial capacity un-
less they acted in the ‘clear absence of all jurisdiction.’” Sibley v.
Lando, 437 F.3d 1067, 1070 (11th Cir. 2005). “This immunity ap-
plies even when the judge’s acts are in error, malicious, or were in
excess of his or her jurisdiction.” Id. In determining whether a
judge acted within his judicial capacity, we consider whether the
act (1) “constituted a normal judicial function;” (2) “occurred in the
judge’s chambers or in open court;” (3) “involved a case pending
before the judge;” and (4) “arose immediately out of a visit to the
judge in his judicial capacity.” Id. In assessing whether an act is
one normally performed by a judge, “we look only to the nature
and function of the act, not the act itself.” Stevens v. Osuna, 877
F.3d 1293, 1305 (11th Cir. 2017) (quotations omitted).
       Here, Judge Greene acted clearly within his judicial capacity.
The nature and function of the complained-of acts -- conducting
hearings, issuing written orders, and conferring with fellow judges
-- are acts performed normally by judges. Each of the alleged
events occurred in open court or in the judge’s chambers, related
to a case pending before the court, and arose out of interactions
with Judge Greene in his judicial capacity.
      We next address whether Judge Greene acted “in the clear
absence of all jurisdiction.” Whether a state judge acted in the ab-
sence of jurisdiction is a question of state law. Sibley, 437 F.3d at
USCA11 Case: 21-13978         Date Filed: 09/09/2022      Page: 5 of 5




21-13978                Opinion of the Court                          5

1071. Under Florida law, “[j]urisdiction is vested in the court itself,
and not in any individual judge of the court.” See Kalmanson v.
Lockett, 848 So. 2d 374, 380 (Fla. Dist. Ct. App. 2003). In Kalman-
son, the state court determined that a state judge who performed
judicial acts in a case after recusing himself was still entitled to ju-
dicial immunity even if his conduct likely violated Fla. R. Jud. Ad-
min. 2.160(f). See id. at 380-81. Because the judge’s recusal “did
not diminish the jurisdiction of the circuit court over th[e] case,”
the state court concluded that the judge’s acts were not “taken in
clear absence of all jurisdiction.” See id.
        Like the judge in Kalmanson, Plaintiff alleges that Judge
Greene exceeded his authority -- and violated Rule 2.160(f) -- by
participating in the probate case after recusing himself. Neverthe-
less, because the state court retained jurisdiction over the case, we
cannot conclude that Judge Greene acted “in the clear absence of
all jurisdiction.” See Kalmanson, 848 So. 2d at 380-81. That Judge
Greene might have exceeded his own authority is not enough to
strip him of judicial immunity. See Sibley, 437 F.3d at 1070.
       The district court committed no error in concluding that
Judge Greene was entitled to judicial immunity from Plaintiff’s sec-
tion 1983 claim. Plaintiff’s complaint was thus subject to dismissal
with prejudice.
       AFFIRMED.